Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT




This Agreement is effective as of August 1, 2016 (the “Effective Date”) between
Constellation Brands Canada, Inc. (“Constellation”), and John Ashforth (Jay)
Wright (“Executive”).


Executive is party to an employment agreement dated November 19, 2010 with
Constellation Brands, Inc. (the “Original Agreement”).


Executive has contributed substantially to the growth and success of
Constellation Brands, Inc. and the parties wish him to become Chief Executive
Officer of Constellation. Accordingly, Constellation desires to retain
Executive’s services as set forth in the Agreement and to provide the necessary
consideration to assure such services.


Constellation and Executive therefore agree as follows:


1.    Employment. Constellation hereby employs Executive as its Chief Executive
Officer. Executive hereby accepts the employment specified herein, agrees to
perform, in good faith, the duties, consistent with his position, to abide by
the terms and conditions described in this Agreement and to devote his full
working time and best efforts to Constellation and its affiliates. These
obligations shall not restrict Executive from engaging in customary activities
as a director or trustee of other business or not-for-profit organizations so
long as such activities, in the reasonable opinion of Constellation or its Board
of Directors, do not materially interfere with the performance of Executive’s
responsibilities under this Agreement or create a real or apparent conflict of
interests.


2.    Term. The term of this Agreement shall commence on the Effective Date and
shall expire on the one-year anniversary of the Effective Date, provided that on
the one-year anniversary of the Effective Date, and on each subsequent
anniversary thereof, the term shall automatically be extended by the parties for
an additional one-year period, until Constellation gives Executive notice, not
less than 180 days prior to an anniversary of the Effective Date, of a decision
not to extend the Agreement for an additional one-year period.


3.    Compensation. During the term of Executive’s employment following the
Effective Date, Constellation shall pay him a base salary at the rate of CAD
$700,000 per annum or such greater amount as the Human Resources Committee of
the Board shall determine (“Base Salary”). Such Base Salary shall be payable in
accordance with Constellation’s standard payroll practices for senior
executives. Constellation may pay Executive a bonus in such amount and at such
time or times as the Human Resources Committee of the Board shall determine.


4.    Reimbursement for Expenses/Benefits. Executive shall be expected to incur
various reasonable business expenses customarily incurred by persons holding
like positions, including but not limited to traveling, entertainment and
similar expenses incurred for the benefit of Constellation. Constellation shall
reimburse Executive for such expenses from time to time, at


 

--------------------------------------------------------------------------------

 


Executive’s request, and Executive shall account to Constellation for such
expenses. Executive shall participate in such benefit plans that are generally
made available to all executives of Constellation.


5.    Definitions.


“Board” or “Board of Directors” means the Board of Directors of Constellation
Brands Canada, Inc.


“ESA” means the Employment Standards Act, 2000 (Ontario), as amended.


“For Cause Termination” means Constellation terminates Executive for (1) any
intentional, non-incidental misappropriation of funds or property of
Constellation by Executive; (2) unreasonable (and persistent) neglect or refusal
by Executive to perform his duties as provided in Section 1 hereof and which he
does not remedy within thirty days after receipt of written notice from
Constellation; (3) the material breach by Executive of any provision of Sections
8 or 9 which he does not remedy within thirty days after receipt of written
notice from Constellation; or (4) conviction of Executive of an indictable
offence.


“Good Reason Termination” means Executive terminates his employment under this
Agreement for “good reason” upon 30 days’ notice to Constellation given within
90 days following the occurrence of any of the following events without his
consent, each of which shall constitute a “good reason” for such termination;
provided that the following events shall not constitute “good reason” if the
event is remedied by Constellation within 30 days after receipt of notice given
by Executive to Constellation specifying the event:


(a)    Constellation acts to materially reduce Executive’s employment band or
materially reduce Executive’s duties and responsibilities;


(b)    Constellation materially reduces the amount of Executive’s Base Salary;
or


(c)    Constellation materially breaches this Agreement.


“Termination Date” means the last day of Executive’s employment with
Constellation.


6.    Consequence of Termination or Expiration of Agreement. If (i) Executive
voluntarily ceases employment with Constellation and its affiliates, quits or
terminates this Agreement for any reason other than a Good Reason Termination,
or (ii) Constellation terminates the employment of Executive in a For Cause
Termination, then Executive’s rights and Constellation’s obligations hereunder
shall forthwith terminate except that Executive shall be paid, as soon as
administratively practicable after the Termination Date, all earned but unpaid
base salary, accrued but unpaid vacation and accrued but unreimbursed expenses
required to be


- 2 -



--------------------------------------------------------------------------------

 


reimbursed under this Agreement, and shall be provided with any other
entitlements required under the ESA, if any.


If Executive’s employment with Constellation and its affiliates terminates on
the date that this Agreement expires or if, during the term of this Agreement,
Executive’s employment with Constellation and its affiliates is terminated (i)
by Executive for a Good Reason Termination or (ii) by Constellation for any
reason other than a For Cause Termination, then Executive shall be entitled to
the following (which shall be in full and complete satisfaction of all of
Constellation’s obligations under this Agreement):


(a)    Constellation shall pay to Executive all earned but unpaid Base Salary,
accrued but unpaid vacation and accrued but unreimbursed expenses required to be
reimbursed under this Agreement; and


(b)    Constellation shall pay to Executive a cash amount equal to two (2) times
his Base Salary as in effect on the Termination Date plus two (2) times his
Previous Bonus (as defined below). For purposes of this Agreement, “Previous
Bonus” shall equal the average annual cash bonus paid to Executive over the
three most recently completed fiscal years, whether under Constellation Brands,
Inc.’s Annual Management Incentive Plan or as part of another annual cash bonus
program; and


(c)    Commencing on the day following the end of the benefit continuation
described in Section 6(e) below and until the end of the 24th month following
the Termination Date, Constellation shall pay Executive an amount equal to the
monthly cost of Executive’s medical and dental coverage as of the Termination
Date taking into account both Constellation’s and Executive’s cost for such
coverage; provided that the first payment shall not be made until the first
business day occurring on or after the forty-fifth (45th) day following the
Termination Date and the payment on that date shall include all payments that
would otherwise have been paid absent this forty-five (45) day delay; and


(d)    For the eighteen (18) month period commencing on the first business day
occurring on or after the forty-fifth (45th) day after the Termination Date,
Constellation shall provide Executive with reasonable outplacement services; and


(e)    Constellation shall provide Executive with benefit coverage for the
minimum statutory notice period required under the ESA; and


(f)    Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor will any payments hereunder be subject to offset in respect of
compensation earned as a result of Executive’s employment with another employer
subsequent to the Executive’s termination with Constellation and its affiliates.




- 3 -



--------------------------------------------------------------------------------

 


7.    Timing of Payments
    
All payments under Section 6(a) shall be due and payable, as soon as
administratively practicable after the Termination Date. All payments under
Section 6(b) shall be due and payable in a single lump sum amount on the first
business day occurring on or after the forty-fifth (45th) day after the
Termination Date. Payments or benefits set forth in Sections 6(c)-(d) shall be
paid or provided at such times set forth therein. Notwithstanding any provision
in this Agreement to the contrary, no amounts or benefits under
Sections 6(b)-(d) which exceed the minimum requirements of the ESA shall be paid
to Executive hereunder unless Executive signs and executes a release
substantially in the form attached hereto as Exhibit A and such release becomes
effective following execution. Executive acknowledges that the payments and
other benefits provided under Section 6 supersede and replace any and all rights
to reasonable notice of termination that Executive might otherwise be entitled
to at common law and Executive expressly waives all rights to such notice.
Executive agrees that the payments and entitlements include all amounts owing
for termination and/or severance pay under any contract, statute (including
without limitation the ESA), common law or otherwise.


8.    Restrictive Covenant.


(a)    Executive agrees that (i) during the period of his employment hereunder
and (ii) provided that Executive is entitled to the payment under Section 6(b)
or is terminated due to a For Cause Termination, for a period of twelve (12)
months after he ceases employment, he will not, without the written consent of
Constellation, seek or obtain a position with a Competitor (as defined below) in
which Executive will use or is likely to use any confidential information or
trade secrets of Constellation or any affiliate of Constellation, or in which
Executive has duties for such Competitor that involve Competitive Services (as
defined below) and that are the same or similar to those services actually
performed by Executive for Constellation or any affiliate of Constellation. The
parties agree that Executive may continue service on any boards of directors on
which he is serving while employed by Constellation or its affiliates. If
Executive’s employment is terminated by Executive for a Good Reason Termination
or by Constellation for any reason other than a For Cause Termination, then
Constellation will not unreasonably withhold such consent provided Constellation
receives information and assurances, satisfactory to Constellation, regarding
Executive’s new position.


(b)    Executive understands and agrees that the relationship between
Constellation and its affiliates and each of their respective employees
constitutes a valuable asset of Constellation and its affiliates and may not be
converted to Executive’s own use. Accordingly, Executive hereby agrees that (i)
during the period of his employment hereunder and (ii) for a period of twelve
months (12) months after he ceases employment, Executive shall not directly or
indirectly, on his own behalf or on behalf of another person, solicit or induce
any employee to terminate his or her employment relationship with Constellation
or any affiliate of Constellation or to enter into employment with another
person. The foregoing shall not apply to employees who


- 4 -



--------------------------------------------------------------------------------

 


respond to solicitations of employment directed to the general public or who
seek employment at their own initiative.


(c)    For the purposes of this Section 8, “Competitive Services” means the
provision of goods or services that are competitive with any goods or services
offered by Constellation or any affiliate of Constellation including, but not
limited to manufacturing, importing, exporting, distributing or selling wine in
the United States or Canada. “Competitor” means any individual or any entity or
enterprise engaged, wholly or in part, in Competitive Services.


(d)    Executive agrees that, due to his position of trust and confidence, the
restrictions contained in this Section 8 are reasonable, and the benefits
conferred on him in this Agreement, including his compensation, are adequate
consideration, and, since the nature of Constellation’s and its affiliates’
collective business is international in scope, the geographic restriction herein
is reasonable.


(e)    Executive acknowledges that a breach of this Section 8 will cause
irreparable injury and damage, which cannot be reasonably or adequately
compensated by money damages. Accordingly, he acknowledges that the remedies of
injunction and specific performance shall be available in the event of such a
breach, and Constellation shall be entitled to money damages, costs and
attorneys’ fees, and other legal or equitable remedies, including an injunction
pending trial, without the posting of bond or other security.


(f)    In the event of Executive’s breach of this Section 8, in addition to the
injunctive relief described above, Constellation’s remedy shall include (i) the
right to require Executive to account for and pay over to Constellation all
compensation, profits, monies, accruals, increments or other benefits derived or
received by Executive as the result of any transactions constituting a breach of
the restrictive covenants in this Section 8, and (ii) in the case of a breach
during the term of Executive’s employment hereunder, the termination of all
compensation otherwise payable to Executive under Sections 3 and 4 with respect
to the period of time after such breach, or (iii) in the case of a breach during
the period described in Section 8(a)(ii) or 8(b)(ii) above, the forfeiture to
Constellation of any payment made under Sections 6(b) herein.


(g)     In the event that any provision of this Section 8 is held to be in any
respect an unreasonable restriction, then the court so holding may modify the
terms thereof, including the period of time during which it operates or the
geographic area to which it applies, or effect any other change to the extent
necessary to render this Section 8 enforceable, it being acknowledged by the
parties that the representations and covenants set forth herein are of the
essence of this Agreement.


9.    Trade Secrets and Confidential Information. Executive agrees that unless
duly authorized in writing by Constellation, he will neither during his
employment by Constellation or its affiliates nor at any time thereafter divulge
or use in connection with any business activity


- 5 -



--------------------------------------------------------------------------------

 


other than that of Constellation or its affiliates any trade secrets or
confidential information first acquired by him during and by virtue of his
employment with Constellation or its affiliates.


10.    Indemnification. Constellation and its successors and/or assigns will
indemnify, hold harmless, and defend Executive to the fullest extent permitted
by applicable law and the Certificate of Incorporation and By-Laws of
Constellation as in effect on the date of this Agreement with respect to any
claims that may be brought against Executive arising out of any action taken or
not taken by Executive in his capacity as an employee, officer or director of
Constellation. In addition, Constellation will advance to Executive reasonable
legal fees and expenses, as such fees and expenses are incurred by Executive, to
the fullest extent permitted by law, subject only to any requirements as are
imposed by law. Executive shall not unreasonably withhold his consent to the
settlement of any claim for monetary damages for which Executive is entitled to
full indemnification hereunder. Executive shall be covered, in respect of his
activities as an officer or director of Constellation, by any Directors and
Officers liability policy or other similar policies maintained or obtained by
Constellation or any of its successors and/or assigns to the fullest extent
permitted by such policies. Notwithstanding anything to the contrary contained
in this Agreement, Executive’s rights under this Section 10 shall survive the
Termination Date and the expiration or termination of this Agreement and shall
continue without limit for so long as Executive may be subject to any claims
covered by this Section 10. No amendment to the Certificate of Incorporation or
By-Laws of Constellation after the date of this Agreement will affect or impair
Executive’s rights under this Section 10 even with respect to any action taken
or not taken by Executive after the effective date of any such amendment.


11.    Notice. Any and all notices referred to herein shall be sufficient if
furnished in writing and sent by registered mail to the parties.


12.    Transferability. The rights, benefits and obligations of Constellation
under this Agreement shall be transferable, and all covenants and agreements
hereunder shall inure to the benefit of and be enforceable by or against, its
successors and assigns. Whenever the term “Constellation” is used in this
Agreement, such term shall mean and include Constellation Brands Canada, Inc.
and its successors and assigns. The rights and benefits of Executive under this
Agreement shall not be transferable other than rights to property or
compensation that may pass on his death to his estate or beneficiaries through
his will or the laws of descent and distribution and the terms of any
Constellation compensation or benefit plan.


13.    Severability. If any provision of this Agreement or the application
thereof is held invalid or unenforceable, the invalidity or unenforceability
thereof shall not affect any other provisions of this Agreement which can be
given effect without the invalid or unenforceable provision, and to this end the
provisions of this Agreement are to be severable.


14.    Amendment; Waiver. This Agreement contains the entire agreement of the
parties with respect to the employment of Executive by Constellation and/or its
affiliates and upon execution of this Agreement supersedes any previous
agreement with Constellation and/or its affiliates (including without limitation
the Original Agreement). No amendment or modification of this Agreement shall be
valid unless evidenced by a written instrument executed by the parties


- 6 -



--------------------------------------------------------------------------------

 


hereto. No waiver by either party of any breach by the other party of any
provision or conditions of this Agreement shall be deemed a waiver of any
similar or dissimilar provision or condition at the same or any prior or
subsequent time.


15.    Currency and Tax Withholding. All payments hereunder shall be in Canadian
currency. Constellation may withhold from any payments due to Executive
hereunder such amounts as Constellation may determine are required to be
withheld under applicable federal, provincial and local tax laws. To the extent
that there are no cash payments to withhold upon, Executive shall promptly remit
to Constellation cash payments that are sufficient to cover all applicable
withholdings.


16.    Governing Law. This Agreement shall be governed by and construed under
and in accordance with the laws of the Province of Ontario and the federal laws
of Canada applicable therein without regard to principles of conflicts of laws.






[signature page follows]


- 7 -



--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement as of the dates set forth below.








 
 
CONSTELLATION BRANDS CANADA, INC.



Date:
8 June 2016
 
By:
 
/s/ Donald Dychuck
 
 
 
Name:
 
Donald Dychuck
 
 
 
Title:
 
Chief Financial Officer











Date:
14 June 2016
 
 
 
/s/ John A. Wright
 
 
 
 
 
John Ashforth Wright







- 8 -



--------------------------------------------------------------------------------






Exhibit A




FULL AND FINAL RELEASE OF CLAIMS




1.    In consideration of the payments provided for in Sections 6(b)-(d) of the
Executive Employment Agreement (hereinafter referred to as the “Employment
Agreement”) between CONSTELLATION BRANDS CANADA, INC. and JOHN ASHFORTH (JAY)
WRIGHT (hereinafter referred to as “Executive”), which is attached hereto and
forms a part of this Full and Final Release of Claims, which exceed the minimum
requirements of the Employment Standards Act, 2000 (Ontario), on behalf of
himself, his heirs, administrators and assigns, Executive hereby releases and
forever discharges Constellation Brands Canada, Inc., Constellation Brands,
Inc., their subsidiaries and affiliates and each of their respective officers,
directors, employees, servants and agents, and their successors and assigns,
(hereinafter collectively referred to as “Constellation Released Parties”)
jointly and severally from any and all actions, causes of action, contracts and
covenants, whether express or implied, claims and demands for damages,
indemnity, costs, attorneys’ fees, interest, loss or injury of every nature and
kind whatsoever arising under any federal, provincial, or local law, or the
common law, which Executive may heretofore have had, may now have or may
hereinafter have in any way relating to any matter, including but not limited
to, any matter related to Executive’s employment by Constellation Released
Parties and the termination of that employment; provided, however, nothing in
this Full and Final Release of Claims shall release (i) Executive’s right to
receive the payments or benefits provided for in Sections 6(b)-(d) of the
Employment Agreement, (ii) Executive’s vested benefits under any pension plans
or rights under any existing stock options held by Executive, or (iii) any right
to indemnification or advancement of expenses pursuant to Section 10 of the
Employment Agreement or the Certificate of Incorporation or By-laws of
Constellation Brands Canada, Inc. (the items in the foregoing clauses (i)
through (iii) are hereinafter referred to as the “Preserved Rights”). Executive
also agrees not to make any claim or take any proceedings in respect of the
claims released against any person, corporation or other entity who or which
might claim contribution or indemnity from any of the Constellation Released
Parties.


a.    This Full and Final Release of Claims covers, without limitation, any
claims of discrimination, unlawful retaliation or harassment, or denial of
rights, on the basis of any protected status, characteristic or activity,
including, but not limited to, sex, disability, handicap, race, color, creed,
national origin, ancestry, place of origin, ethnic origin, citizenship, sexual
orientation, gender identity, gender expression, record of offences, family
status, marital status, or age (including, without limitation, any right or
claim arising under the Human Rights Code (Ontario)), need for a leave of
absence, or complaint about discrimination, harassment, or other matter, arising
under any provincial, federal, or local law (whether statutory or common law),
regulation or ordinance which may be applicable to his employment by
Constellation Released Parties. This Full and Final Release of Claims also
covers, without limitation, any claims of wrongful termination, breach of
express or implied contract, breach of implied covenant of good


A-1

--------------------------------------------------------------------------------





faith and fair dealing, violation of public policy, intentional or negligent
infliction of emotional distress, defamation, invasion of privacy, fraud or
negligent misrepresentation, intentional or negligent interference with
contractual relations, and any other common law tort. Except to the extent that
they constitute Preserved Rights, this Full and Final Release of Claims also
covers any claims for severance pay, notice of termination, pay in lieu of
notice, bonus, incentive compensation, variable compensation, overtime, overtime
pay, stock, stock options, equity, perquisites, pension, life insurance, health
and medical insurance, disability benefits, or any other fringe benefit, and
claims related to any other transaction, occurrence, act, or omission or any
loss, damage or injury whatsoever, known or unknown, resulting from any act or
omission by or on the part of Constellation Released Parties, or any of them,
committed or omitted prior to the date of this Full and Final Release of Claims
(including without limitation any claim under employment standards legislation
(including without limitation the Employment Standards Act, 2000 (Ontario)),
human rights legislation (including without limitation the Human Rights Code
(Ontario)), or similar legislation (including without limitation the
Occupational Health and Safety Act (Ontario) and the Accessibility for Ontarians
with Disabilities Act (Ontario)). Executive also acknowledges that the monies
paid to him include any severance pay and notice pay to which he may be entitled
under any employment standards legislation (including without limitation the
Employment Standards Act, 2000 (Ontario)).


b.    Executive understands and agrees that the giving of the aforementioned
consideration is deemed to be no admission of liability on the part of the
Constellation Released Parties.


c.    In the event that Executive should hereafter make any claim or demand or
commence or threaten to commence any action, claim or proceeding against the
Constellation Released Parties for or by reason of any cause, matter or thing
other than a Preserved Right, this document may be raised as a complete bar to
any such claim, demand or action.


2.     By signing this Full and Final Release of Claims, Executive acknowledges
that:


a.    He has been afforded a reasonable and sufficient period of time to review,
and deliberate thereon, and has been specifically urged by Constellation
Released Parties to consult with legal counsel or a representative of his choice
before signing this Full and Final Release of Claims and that he has had a fair
opportunity to do so; and


b.    He has carefully read and understands the terms of this Full and Final
Release of Claims; and


c.    He has signed this Full and Final Release of Claims freely and voluntarily
and without duress or coercion and with full knowledge of its significance and
consequences, and of the rights and claims relinquished, surrendered, released
and discharged hereunder; and


A-2

--------------------------------------------------------------------------------







d.    He acknowledges he is not entitled to the consideration described above in
the absence of signing this Full and Final Release of Claims; and


e.    The consideration which he is receiving in exchange for his release of
claims is of value to him; and


f.    The only consideration for signing this Full and Final Release of Claims
are the terms stated herein, and no other promise, agreement or representation
of any kind has been made to him by any person or entity whatsoever to cause him
to sign this Full and Final Release of Claims; and


g.    He was offered a minimum period of 14 days after his receipt of this Full
and Final Release of Claims to review and consider it and for deliberation
thereon, and, to the extent he has elected to sign it prior to the expiration of
the 14-day period, he does so voluntarily on his own initiative without any
inducement or encouragement on the part of the Constellation Released Parties to
do so.


IN WITNESS WHEREOF, Executive has hereunto executed this Full and Final Release
of Claims by affixing his hand this ____ day of ____________________, 20__ in
the presence of the witness whose signature is subscribed below.


_________________________________
John Ashforth Wright


Sworn to before me this
_____ day of ____________, 20__.


_____________________________
Notary Public


IN WITNESS WHEREOF, _________________ has hereunto executed this Full and Final
Release of Claims on behalf of Constellation Brands, Inc., its subsidiaries,
affiliates, by affixing [his/her] hand this ____ day of ____________________,
20__ in the presence of the witness whose signature is subscribed below.


______________________________
[Name]
[Title]


Sworn to before me this
_____ day of ____________, 20__.


_____________________________
Notary Public


A-3